              Case 3:20-cv-00157-WGC Document 16 Filed 03/23/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                               Case No.: 3:20-cv-00157-WGC
      JANINA MARIA TAYLOR,
 4                                                                          Order
              Plaintiff
 5
      v.
 6
   ANDREW SAUL,
 7 Commissioner of
   Social Security Administration,
 8
          Defendant
 9

10
             Plaintiff filed her application for leave to proceed in forma pauperis (and pro se
11
     complaint on March 10, 2020. (ECF Nos. 1, 1-1.) On March 25, 2020, the court entered an order
12
     granting the IFP application, allowing the complaint seeking review of the Commissioner's
13
     decision finding she is not disabled to proceed, and directing the U.S. Marshal to serve the
14
     complaint on the Commissioner. (ECF No. 4.)
15
             Counsel appeared on behalf of the Commissioner on March 30, 2020, and filed an answer
16
     on June 25, 2020. (ECF Nos. 8, 11.) On June 26, 2020, the court also issued an order giving
17
     Plaintiff 30 days to file a motion for reversal and/or remand. (ECF No. 13.) No motion was
18
     timely filed. On January 12, 2021, the court gave Plaintiff an additional 30 days to file a motion
19
     for reversal and/or remand in compliance with the court's prior order. (ECF No. 15.) To date,
20
     Plaintiff has not filed a motion, and the court has received no other correspondence from the
21
     Plaintiff indicating an intent to further prosecute this action.
22

23
           Case 3:20-cv-00157-WGC Document 16 Filed 03/23/21 Page 2 of 2




 1       As a result of Plaintiff's failure to continue to prosecute this action, the case is

 2 DISMISSED WITHOUT PREJUDICE and the Clerk shall administratively close this matter.

 3

 4 IT IS SO ORDERED.

 5 Dated: March 23, 2021

 6                                                           _________________________________
                                                             William G. Cobb
 7                                                           United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
